DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on 05/26/2021 is acknowledged.  The traversal is on the ground(s) that no unreasonable search burden exists because multiple searches would likely yield a limited number of references (if any).  This is not found persuasive because regardless of whether or not applicant(s) believe no undo burden would exist if all of these groups are examined together, applicant(s) have not shown that that the groups are not distinct. 
The requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, it is unclear from which step recited in claim 1 “a conversion of the feed comprising isobutylene to a high reactive polyisobutylene” is performed. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze et al (2,552,692).
Schulze discloses a process for making pure isobutylene from a C4 stream containing isobutylene and other C4 hydrocarbons by first feeding a C4 stream containing isobutylene to a polymerization reactor 1 containing a catalyst to convert the isobutylene to diisobutylene to form a polymerization effluent 3. This effluent is fed to a C4 tripper 4 (first distillation unit) to form a first distillation effluent 5 and a second distillation effluent 9 comprising dimers of isobutylene (isooctene). 

Regarding claim 6, column 4 functions as a polishing column for the depolymerization effluent to form a first polishing column effluent 5 containing high purity isobutylene and a second polishing column effluent 7.
Regarding claim 13, Schulze discloses the purity of the isobutylene reaches over 95% in examples.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al (2,552,692).
Schulze discloses a process as discussed above.
Schulze does not discloses using a second distillation unit to form a third distillation effluent and a fourth distillation effluent comprising diisobutylene as recited in claim 5 and then introduce the third distillation effluent to the cracking reactor as recited in claim 4. However, stream 9 comprising isooctene can expectedly contain others as impurities.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schulze process by further separating stream 9 by adding more distillation columns to remove compounds other than isooctenes since only isooctenes can be converted to isobutylene as desired product.

Claims 2, 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al (2,552,692) in view of O’Young et al (5,510,560).
Schulze discloses a process as discussed above.
Schulze does not disclose isomerizing the C4 other than isobutylene to isobutylene which is recovered as first distillation effluent 5 and contained in storage 6 to form an isomerized product effluent enriched in isobutylene and then introducing the isomerized product effluent to the polymerization reactor with the feed as recited in claim 2 and claim 14. However, O’Young discloses n-butenes can be converted to isobutylene (the abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schulze process by isomerizing the first distillation effluent to a product enriched in isobutylene to increase the production of desired isobutylene since this stream contains butenes which can be converted to isobutylene by the O’Young process (example 1 of Schulze).
Regarding claim 3, neither Schulze nor O’Young disclose purging butadiene from the isomerized product effluent since neither Schulze nor O’Young does not disclose the presence of butadiene in the isomerized product. However, it is expected the butadiene would be inherently present in the isomerized product. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schulze process modified by O’Young by purging any amount of undesired butadiene from the isomerized product if present to arrive at the applicant’s claimed process since butadiene can reacted with isobutylene to undesired oligomerized product. As a result, the production of isobutylene will be decreased.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al (2,552,692) in view of Rath (5,962,604).
Schulze discloses process as discussed above.
Schulze does not disclose converting the high purity isobutylene to highly reactive polyisobutylene as recited in claim 8. However, Rath discloses highly reactive polyisobutene by polymerizing isobutylene (the abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schulze process by converting the high purity isobutylene to high reactively polyisobutylene as disclosed by Rath to arrive at the applicant’s claimed process if there is a demand of highly reactive polyisobutene in the market.
Regarding claims 9-11, Rath does not disclose separating the polymerization product to separate out unreacted isobutylene from the desired polyisobutylene product and other byproducts. Although Rath employs two separate polymerization stages in sequence to polymerize isobutylene, the complete conversion of isobutylene to polyisobutylene is impossible (see examples).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schulze process modified Rath by employing separation steps with appropriate separation equipments such as distillation columns for separating different components to separate unreacted isobutylene from desired polyisobutylene and other byproducts for other purposes or recycle to appropriate reactors in the process.
Regarding claim 12, as discussed in the rejection of claim 6 above. Schulze discloses stream 7 from polishing column 4 is further separated in polymer fractionation column 8 from which isooctene and higher boing polymer can be separated out via stream 9 and 11.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schulze process modified by Rath by combining the second debutanizer effluent containing heavy polyisobutylene with the cracking effluent so that the heavy polyisobutylene can be separated from polymer fractionator 8 via stream 11.

 Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Schulze does not disclose a process in which the second polishing column effluent (stream 7) with the feed comprising isobutylene since as disclosed by Schulze the two different reactions (polymerization and depolymerization) are operated at different times in a single reactor 1. Therefore, as disclosed in column 3, lines 60-65, Schulze discloses clearly that the polymerization part of the cycle has been completed the flow of C4 hydrocarbons is halted and the depolymerization part is initiated by passing isooctenes from storage 10 through line 12 and through heater 13. If so the combination of the second polishing column effluent  with the feed comprising isobutylene is taught away by Schulze.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772